Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Hong (CN106405592 B).
Regarding claims 1, 10, Hong discloses a method of determining position, the method comprising:
observing a first signal from a first source at a first epoch (through Beidou satellite receiver receives carrier phase observation value of the current epoch and the previous epoch, Abstract);
observing a second signal from the first source at a second epoch (the first source is Beidou satellite receiver/system);
observing a third signal from a second source (vehicle micro-inertia measuring unit is the second source) at the first epoch (calculates the vehicle motion displacement vector of the current epoch and the previous epoch, Abstract);
observing a fourth signal from the second source at the second epoch; generating a first set of comparison data based on the first signal and the second signal; 

determining whether cycle-slip exists based on the first set of comparison data and the second set of comparison data (converting the movement displacement vector phase change value to the carrier wave corresponding to the Beidou satellite; calculating the periphery of vehicle dipper carrier phase jump value); and 
determining a current position of a standalone global navigation satellite system (GNSS) receiver in response to a determination that cycle-slip does not exist.
Regarding claims 2, 11, Hong discloses further comprising repairing the cycle-slip in response to a determination that cycle-slip does exist (cycle slip repair unit 26, Fig. 2)(calculating the periphery of vehicle dipper carrier phase jump value, deducting the cycle slip value in the observation values of the carrier phases of the current epoch to realize carrier-phase cycle slip repair, Abstract).
Regarding claims 3, 12, Hong discloses comprising determining the current position of the standalone GNSS receiver based on the repaired cycle-slip in response to the determination that cycle-slip does exist (repair unit is based on detected slip, if there is no slip, this unit does not change the value for calculation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-9, 13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (CN106405592 B) as applied to claim 1 above, and further in view of Li (CN-107102346-A).
Regarding claims 4, 8-9, 13, 16-17, Hong discloses all claim limitations except for specifying wherein generating the first set of comparison data comprises resolving ambiguities using least-squares ambiguity decorrelation or a reference satellite at a higher elevation. 
However, Li teaches such claim limitations in improving Beidou accuracy (The basic idea of LAMBDA method is an improvement of the least square method. Its characteristic is that adopting the de-correlation of the Z transform (integer transform) correlation, the reducing properties improve the ambiguity search space of ambiguity between the ambiguity of search speed faster and higher calculation precision, page 9, LAMDA method)(ionized layer correction, the satellite according to the height higher than the carrier-to-noise ratio threshold corner ordering, selecting highest height angle of the satellite as the reference satellite, page 3).
It would have been obvious to modify Hong with Li by incorporating least-squares ambiguity decorrelation technique/LAMDA method and the reference satellite into the cycle slip detection method in order to more accurately determine ambiguity.
Regarding claims 7, 15, Hong as modified with Li discloses a method/system for repairing cycle-slip but does not specifically disclose determining whether cycle-slip exists comprises determining that cycle-slip does not exist in response to a determination that the resolved ambiguity is zero. However, it is known in the art cycle-slip accompany with an integer ambiguity, if there is no ambiguity, no cycle-slip issue is expected.
Regarding claims 18-19, Hong as modified with Li discloses repairing the cycle-slip of the first satellite in response to a determination that cycle-slip does exist or determining the .


Allowable Subject Matter
Claims 5-6, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov